Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 2, 3, and 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/28/2022.
Applicant's election with traverse of Fig. 7 in the reply filed on 04/28/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the search and/or examination burden is not limited exclusively to a prior art search but also includes that effort required to apply the art by making and discussing all appropriate grounds of rejection.  Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined.  Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claim 1is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 4 recites that the first valve member is “open at one end”. Claim 4 further recites “an opening side”. It is unclear and indefinite whether applicant intends these elements to be the same, or different, structures of the first valve member. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lhotellier (U.S. Patent 3,625,248).
In regards to claim 1, Lhotellier discloses a breather device comprising: a case (C) configured to house a device in an internal space (I) of the case (C); and a valve configured to seal the internal space (I), wherein the breather device is configured to open the valve based on a pressure difference between an external space (E) and the internal space (I) to take air from the external space (E) into the internal space (I) or exhaust air from the internal space (I) to the external space (E), the external space (E) being a space outside the case (C), wherein the valve includes a housing (1, 9), a communication path (CP), a ventilation passage (VP), a seal portion (9), a valve element (3, 12), and a spring (4, 13), the communication path (CP) being configured to allow communication between an inside of the housing (1, 9) and the internal space (I), the ventilation passage (VP) being configured to allow communication between the inside of the housing (1, 9) and the external space (E), the seal portion (9) being provided in the housing (1, 9) and positioned between the communication path (CP) and the ventilation passage (VP), the valve element (3, 12) being configured to block communication between the internal space (I) and the external space (E) through the inside of the housing (1, 9) by abutting against the seal portion (9), and the spring (4, 13) being configured to bias the valve element (3, 12); wherein the valve element (3, 12) is composed of two valve members including a first valve member (3) and a second valve member (12), the first valve member (3) includes a valve hole (VH) that penetrates the first valve member (3), and the second valve member (12) is configured to block the valve hole (VH) by abutting against the first valve member (3); wherein the spring (4, 13) includes a first spring (4) and a second spring (13), the first spring (4) is configured to push the first valve member (3) against the seal portion (9), the second spring (13) is configured to push the second valve member (12) against the first valve member (3), and the first spring (4) and the second spring (13) are provided at positions facing each other with the valve element interposed between the first spring (4) and the second spring (13); and wherein the valve is brought into a closed valve state, in which communication between the communication path (CP) and the ventilation passage (VP) through the inside of the housing (1) is blocked, by the valve element being pushed against the seal portion (9) with the second valve member (12) blocking the valve hole (VH) of the first valve member (3), the first spring (4) is disposed in a first space, the second spring (13) is disposed in a second space, an elastic force of the first spring (4) in the closed valve state is larger than an elastic force of the second spring (13), and the first space is a space positioned on the communication path side with respect to the valve element, and the second space is a space positioned on the ventilation passage side with respect to the valve element, of spaces obtained by the valve element partitioning the inside of the housing when the valve is in the closed valve state.

    PNG
    media_image1.png
    519
    566
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lhotellier in view of Smith (U.S. Patent 3,454,033).
In regards to claim 4, Lhotellier further discloses that the first valve member (3) is in a bottomed cylindrical shape in which the first valve member (3) is open at one end and is blocked by a bottom plate (18) at the other end; the valve hole (VH) of the first valve member (3) penetrates the bottom plate (18); the second valve member (12) and the second spring (13) are disposed inside the first valve member (3); when an opening of the ventilation passage (VP) on the second space side is defined as a ventilation port, the seal portion (9) is a wall surface of the housing (1, 9)in which the ventilation port opens; and when in the closed valve state, an end surface of the first valve member (3) on the opening side abuts against the wall surface so as to surround the ventilation port.
Lhotellier does not specifically disclose that the second valve member includes a plate portion in a plate shape, a first projecting portion in a columnar shape that projects from a surface of the plate portion on the communication path side, and a second projecting portion in a columnar shape that projects from a surface of the plate portion on the ventilation passage side; the first projecting portion is inserted into the valve hole, and the second projecting portion is inserted into the ventilation passage. 
However, Smith teaches a nested valve member (42) which includes a plate portion (42a) in a plate shape, a first projecting portion (42c) in a columnar shape that projects from a surface of the plate portion (42a) on the communication path side, and a second projecting portion (42b) in a columnar shape that projects from a surface of the plate portion (42a) on the ventilation passage side; the first projecting portion (42c) is inserted into a valve hole, and the second projecting portion (42b) is inserted into a ventilation passage. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  have replaced the second valve member of Lhotellier with the nested valve member of Smith to provide a user with a visual indication of excessive pressure within the internal space of the case (see col. 4, lines 55-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753